EXHIBIT 10.12
December 9, 2008
Mr. Richard Goodmanson
1523 Barley Mill Road
Greenville, DE 19807
Dear Richard:
Your employment agreement (“Agreement”) with the Company was most recently
amended and restated on July 30, 2004. Subsequent to that date, Section 409A of
the Internal Revenue Code of 1986 (“Code”) was enacted, which imposes additional
income taxes on certain deferred compensation arrangements, including deferred
compensation provided for in employment agreements.
In order for you to avoid the imposition of additional taxes under Code
Section 409A, it is necessary that we make certain revisions to your current
Agreement. This Agreement reflects those changes along with updated references.
It amends, restates and supercedes our previous Agreement with you dated
July 30, 2004, effective as of the date hereof.

  1.   Position: You will continue to be employed by the Company in the position
of Executive Vice President and Chief Operating Officer or in a substantially
similar position.     2.   Salary: Your salary will continue to be based on your
performance, and will be determined in accordance with DuPont’s Salary Policy.  
  3.   Variable Compensation: Any variable compensation payment made to you will
continue to be based on your performance and will be determined in accordance
with the terms of DuPont’s Equity and Incentive Plan and procedures applicable
to employees at your salary grade level.     4.   Stock Options/Restricted
Stock: Any grants of stock options or restricted stock units will continue to be
based on your performance and will be determined in accordance with the terms of
DuPont’s Equity and Incentive Plan and procedures applicable to employees at
your salary grade level.     5.   Special Retention Award: Provided you remain
with the Company through May 1, 2009, you will receive a special retention award
of one million dollars ($1,000,000). Payment will be made to you as soon as
practicable after May 1, 2009, but in no event later than May 30, 2009. All
applicable taxes will be withheld from the payment. This special payment will
not be considered compensation for the purpose of determining benefits under
DuPont’s benefit

 

1



--------------------------------------------------------------------------------



 



      plans. In the event you are Terminated for Other Reasons as set forth
herein on or before May 1, 2009, you will be entitled to receive the special
retention award.     6.   Post-retirement Benefits: In recognition of the fact
that you joined DuPont as a mid-career hire, DuPont will provide retiree
medical, dental and life insurance benefits to you as if you were eligible for
an immediate unreduced pension benefit regardless of the age at which you retire
or are Terminated for Other Reasons.     7.   Pension Plan: Should your
employment with the Company terminate prior to age 62, your pension benefit will
be calculated under the terms and conditions of the DuPont Pension Plan in
effect at the time you retire using your actual pay and service at that time. If
you retire at or after age 62, but are not otherwise eligible for an immediate
unreduced pension from the DuPont Pension Plan, you will receive a supplemental
lump sum payment equal to the difference between the value of what the plan pays
and the value of full pension eligibility. Such lump sum payment shall be made
on the last day of the month in which occurs the date that is six months after
the date of your separation from service (within the meaning of Code
Section 409A). Additionally, for purposes of determining your eligibility to
retain and exercise previously granted and vested stock options, as well as
unvested restricted stock units and performance share units, we will treat you
as a full DuPont pensioner if your retirement from DuPont occurs at age 62 or
later.     8.   Vacation: You will continue to be granted time off with pay
inclusive of the vacation to which you are entitled under DuPont’s Vacation
Policy up to a total of four weeks per year.     9.   Termination of Employment
        Resignation: If you choose to resign from DuPont on or before May 1,
2009, you will forfeit all unvested restricted stock units and performance share
units previously granted to you and you must exercise vested stock options prior
to resignation. If you leave after age 62, exercisability of vested stock
options continues under the terms of the plan pursuant to which such stock
options were granted.         Termination for Cause: For purposes of this
Agreement, termination for “Cause” is defined as termination resulting from your
gross negligence or willful misconduct in the performance of your
responsibilities, your commission of any felony, your commission of a
misdemeanor having a material adverse effect on DuPont, your violation of any of
DuPont’s standards of conduct, or any act of fraud or dishonesty in the
performance of your responsibilities. In the event you are terminated by DuPont
for Cause, you will forfeit all unvested restricted stock units and all unvested
stock options. Any vested options would need to be exercised before termination.
Furthermore, you will not be entitled to receive any

 

2



--------------------------------------------------------------------------------



 



      variable compensation award(s) granted after your termination and will not
be entitled to receive any other payments of any nature from DuPont.        
Termination Due to Death: If your employment is terminated due to death, your
surviving spouse will be entitled to benefits payable under applicable DuPont
plans. Deemed eligibility for post-retirement benefits will be as described in
paragraph 6. If your death occurs after age 62, your surviving spouse will
receive a supplemental payment under this Agreement equal to the difference
between (i) the value of the survivor benefit payable under the Pension Plan and
(ii) the value of such survivor benefit after taking into account the deemed
pension eligibility under paragraph 7. Such supplemental payment shall be paid
in a lump sum upon your death.         Termination Due to Disability: In the
event you become totally and permanently disabled during your employment, DuPont
will provide you with up to six (6) months of full base salary continuation in
accordance with the Company’s short-term disability plan. At the end of the
six-month short-term disability period if your disability meets the requirements
of our Total and Permanent Disability Plan, you will receive a disability income
for life that, when added to your Social Security benefits and your retirement
benefits from DuPont plans, will equal sixty percent (60%) of your final base
salary. If you elect to retire under paragraph 7 of this Agreement during the
six-month short-term disability period, short-term disability benefits cease as
of the date of retirement. Long-term disability benefits, if you are eligible,
will commence upon retirement. The value of any supplemental payment you receive
in accordance with paragraph 7 will be included as a pension benefit when
computing the amount payable under this long-term disability plan.        
Termination for Other Reasons: If you have a separation from service (within the
meaning of Code Section 409A) because you are involuntarily terminated by DuPont
on or before May 1, 2009, we will pay you the sum of two times your yearly
salary at time of termination plus two times the amount of your target variable
compensation award for the variable compensation cycle immediately preceding
your termination. This amount will be paid in a lump sum as soon as practicable
following your separation from service (within the meaning of Code
Section 409A), but in no event later than March 15 of the year following the
year in which you separate from service. Such payment will be subject to
withholding of applicable taxes.     10.   409A Compliance. DuPont and you
intend that the benefits and payments described in this Agreement will comply
with the requirements of Code Section 409A and the regulations, rulings and
other interpretative authority issued thereunder to the extent subject thereto,
and that this Agreement will be interpreted and construed consistent with that
intent.

 

3



--------------------------------------------------------------------------------



 



  11.   Employee Agreement: Your Employee Agreement, dated May 10, 1999 and
appended to our April 22, 1999 Agreement, remains in full force and effect.

Please indicate your acceptance of the terms set forth above by signing the
enclosed copy of this letter in the space provided below and returning the
signed copy to me. We look forward to your continuing contributions to the
Company.
Very truly yours,
Charles O. Holliday, Jr.
AGREED AND ACCEPTED:

         
BY:
       
 
       
 
  Richard R. Goodmanson    
 
       
DATE:
       
 
       

 

4